Nott, J.
delivered the opinion of the Court.
It is necessary, for the prompt and speedy administration of justice, that every person concerned should use due diligence to be ready for tiial. For that purpose the law affords every suitor a process of the Court to compel the at-tendance of his witnesses. And it requires every person, asking for a continuance of his cause, to t n i i swear that he has used all legal means to enforce their attendance, before his application shall be granted. And, upon his showing to the Court, that he has done every thing in his power to be prepared for trial, he will have further time, and further process granted him, to compel the attendance of his witnesses. But that indulgence will not be allowed to one who has not used the diligence which the law requires. If he relies on the promise of a witness, and is deceived, he must take. *199ihe consequences, vigilantibus non dormientibus leges subserviunt. The motion in this case was properly overruled.
Richardson, for the motion.
_ _ > Second. The plaintiffs, having obtained possession of the property, honestly, and legally, were entitled to hold it against all the world, except the right owner; and as no better owner had appeared, it was fair to presume there was none. If the defendant had taken it tortuously, the plaintiffs could have maintained an action against liim for the value of it. If they chose to part with it, they had a right to make their own terms. If the defendant was willing to stipulate to perform what the law would have required of him if there had been no contract, this Court will enforce it.
Motion for a new trial refused.
The other Judges concurred,